PER CURIAM: *
The court has been advised in writing in November 2010 (subsequent to the filing of the briefs in this appeal) by appellant Essmyer that the district court, in October 2010, had vacated its prior order or orders denying Essmyer’s motion to withdraw as counsel for defendant Robert Allen Stanford in cause No. H-09-342, United States v. Robert Allen Stanford, et al, United States District Court for the Southern District of Texas, and had granted Essmyer’s motion to withdraw as counsel for defendant Robert Allen Stanford in said cause, and that accordingly appellant Essmyer does thereby “notify the 5th Circuit of the mootness of this appeal.” The United States has not advised otherwise. Accordingly, the instant appeal is hereby dismissed as moot.
APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.